Citation Nr: 1437151	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  05-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 24, 2014, and a rating in excess of 20 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2012, the Board remanded the case for the issuance of supplemental statements of the case regarding entitlement to service connection for tinnitus and entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  Entitlement to service connection for tinnitus was subsequently granted and is not before the Board.  As reflected on the cover page, the rating for degenerative disc disease of the lumbar spine was subsequently increased to 20 percent.  

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents in Virtual VA.  


FINDINGS OF FACT

1.  Prior to April 24, 2014, the Veteran's lumbar spine degenerative disc disease did not result in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, or any incapacitating episodes.  

2.  On and after April 24, 2014, the Veteran's lumbar spine degenerative disc disease has not resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, or any incapacitating episodes.  



CONCLUSIONS OF LAW

1.  Prior to April 24, 2014, the criteria for a disability rating higher than 10 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2013).  

2.  On and after April 24, 2014, the criteria for a disability rating higher than 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in letters sent to the Veteran in January 2004 and March 2006.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Although the Veteran's representative identified treatment at the West Los Angeles VA medical center, no out-patient treatment records were available from that location, as explained in the March 2014 statement of the case.  Rather, the Veteran receives treatment at another location, and those records have been obtained and associated with the claims file.  By obtaining VA treatment records and issuing a statement of the case, the RO substantially complied with the Board's March 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA provided relevant examinations in July 2008, July 2009, June 2010, and April 2014.  As discussed in more detail below, the examinations, considered together, and particularly the April 2014 examination, are adequate; the examiners reviewed the claims file and/or considered the history and description of symptoms provided by the Veteran and provided sufficiently detailed descriptions of the Veteran's disability.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  

II.  Merits

Service connection was established for the Veteran's degenerative disc disease in a July 2010 rating decision and a 10 percent rating was assigned.  In a May 2014 rating decision the disability rating for degenerative disc disease was increased to 20 percent, effective April 24, 2014.  The Veteran contends that he is entitled to higher ratings.

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are appropriate.  

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease.  Id. 

Under the General Formula, a rating of 10 percent is warranted for:  forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent rating is warranted for:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. at Note (1).  Here, the Board notes that even if urinary incontinence was established as related to degenerative disc disease, urinary incontinence is already the basis for a separate rating for minimal right varicocele (claimed as scrotum pain).  See 38 C.F.R. § 4.14 (2013).  Additionally, the Board recognizes that the Veteran has reported lower extremity symptoms that he associates with his back condition.  As noted in the introduction, the Veteran has a pending claim for entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected lumbar spine degenerative disc disease.  Accordingly, these symptoms are not further addressed in the instant decision.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or similar signs.  Id.

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  

VA treatment records include a May 2004 record noting straightening of the lumbar spine with loss of lordosis.  In October 2004, the Veteran's range of motion was described as normal and a loss of physiologic lordosis was noted.  In June 2005, the Veteran's range of motion was described as good.  In July 2005, the Veteran reported chronic low back pain and stiffness, especially in the morning.  On examination he had a full range of motion.  

In December 2005, examination showed no gross abnormalities on visual inspection.  Range of motion was limited at the end of ranges due to pain.  Strength was 5/5 bilaterally, sensation was intact, straight leg raise was negative, and the Veteran was able to ambulate well.  

At December 2005 and June 2006 physical therapy consultations, the Veteran reported chronic low back pain described as intermittent, dull pain radiating down the right lower extremity into the mid-thigh with numbness and tingling in the right lower extremity.  The Veteran reported that pain is elicited by walking more than 2 miles and/or sitting for several hours.  Range of motion was reported as having a mild limitation at the end of range secondary to pain.  

In April 2007, the Veteran reported chronic low back pain, which is most severe when he wakes up in the morning.  He reported progressively worsening pain in his lower back and that discomfort and stiffness are worst with prolonged sitting and standing.  He reported that he still worked out at the gym.  

In January 2009, the Veteran reported a new flare up of back pain described as burning pain and a spasm.  He stated that his walking stance is bent down because pain prevents him from an upright position.  

In November 2009, the Veteran was seen for a follow-up physical and back pain.  He reported that he takes ibuprofen for his back pain and that he can live with it and does not need surgery at this time.  

In May 2010, the Veteran reported low back pain for one week that was radiating into his buttocks.  He denied weakness, tingling, or numbness to his extremities and reported no urinary or bowel difficulties.  He reported that he was able to ambulate, but painfully.  The Veteran was advised to take an NSAID and informed that bed rest should only be used for as long as needed to control the pain, normally no more than 1-2 days, and that prolonged bed rest may slow the recovery from many back injuries.  

In September 2011, the Veteran complained of numbness in the lower extremities when he gets pain in the lower back and reported that on two occasions, this was associated with urinary incontinence.  He reported no bowel incontinence.  He described the pain as 10/10 and relieved by ibuprofen.  On examination there was no neurologic deficit and an assessment of chronic lower back pain was made.  

A July 2012 mental health note shows that the Veteran had recently lost his job.  In May 2013, the Veteran reported chronic back pain with a flare-up in the past week characterized by increased pain and difficulty walking.  

A September 2013 VA orthopedic surgery consultation shows that the Veteran reported low back pain that radiates down both legs and physically wears him out.  He had gone through physical therapy without much benefit.  On examination the Veteran was not in distress and his gait exhibited no limp.  The Veteran was referred to a pain clinic but declined injections, preferring to use oral medication for the pain.  

Other VA treatment records show complaints of back pain and occasional complaints of lower extremity symptoms.  November 2013 VA treatment records show that the Veteran lost his job in June, but do not reveal why he lost his job.  

At the time of the July 2008 VA examination, the Veteran reported injuring his back in service and reported that his condition had become progressively worse.  The Veteran reported no history of hospitalization.  The Veteran reported dull aching pain in his lumbar spine that is worse in the morning and with sitting.  The pain was described as moderate in severity with a pinching radiation to the right buttock, occurring daily for hours.  The Veteran reported no flare-ups.  The Veteran did not use a device or aid for walking and it was noted that there was no limitation to walking.  

On examination, the muscles of the spine exhibited no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Posture and gait were reported as normal and no abnormal spinal curvatures were noted.  Hip flexion and extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension were all reported as normal (active movement against full resistance).  Muscle tone was normal and there was no atrophy.  Sensory examination showed normal results in the upper and lower extremities, and reflexes were normal.  There was no ankylosis of the spine.  

Range of motion was reported as forward flexion of the thoracolumbar spine to 90 degrees, with pain beginning at 60 degrees and pain on active motion, and extension of the thoracolumbar spine to 20 degrees, with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use of the joint.  

X-ray and MRI results were reviewed and a diagnosis of mechanical low back pain related to transitional vertebra at level L5 was given.  The Veteran reported that his condition had a significant effect on his usual occupation in that he was assigned different duties.  The effect on occupational activities was reported as pain.  The Veteran reported a mild effect on exercise, effects on walking and sitting, and no other effects on usual daily activities.  

At the July 2009 VA examination, the Veteran reported pain in his lower back with sitting in one place for too long and stiffness and pain in the morning.  He reported that nonsteroidal anti-inflammatories are helpful, but he does not take them every day because he is afraid about the long-term effects on his body.  He reported trying a TENS unit, which did not help.  He also reported getting a massage about one time per month, usually when he has a flare, and this is helpful for a day or two.  The Veteran reported that he cannot run because of pain and cannot perform any type of bending exercises to work out.  He reported that his pain occurred daily, at a severity of 5 out of 10, and flares up to an 8 out of 10 several times per month, lasting the rest of the day.  The Veteran also reported radiation of pain down the right leg to just below his knee occasionally.  

The Veteran reported that he has missed work and that he usually takes sick leave and has not had a physician's order.  He used no assistive devices and did not have any specific functional limitations at work.  

Range of motion testing showed forward flexion to 80 degrees with pain at the end range of motion, extension to 30 degrees, left lateral bending to 30 degrees with pain at the end range of motion, right lateral bending to 30 degrees with pain at the end range of motion, and left and right lateral rotation to 30 degrees.  Range of motion was not otherwise limited by weakness, incoordination, fatigability, lack of endurance on three repetitions of motion, or flares.  Neurologic testing showed 5 out of 5 muscle strength in the hip flexors, knee extensors, ankle dorsiflexors, extensor hallucis longus, plantar flexors, and knee flexors.  Sensation testing showed a numb spot with decreased sensation to sharp/dull testing on the lateral border of the right thigh.  Achilles and patellar reflexes were symmetric and active.  

A June 2010 addendum to the July 2009 VA examination shows that the Veteran reported a history of spasms and pain.  He described the pain as a sharp pain in the lower back that begins when getting up in the morning, is mild, constant, and daily.  He reported sharp, radiating pain to his right thigh.  The Veteran did not report flare-ups of his spinal condition.  The examiner noted no incapacitating episodes.  The Veteran did not use assistive devices or aids, and he was reported as able to walk 1-3 miles.  The Veteran's posture and gait were normal.  The examiner reported no abnormal spinal curvatures and no ankylosis.  Thoracolumbar spine range of motion was reported as flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 25 degrees.  Objective evidence of pain on active motion was noted, including evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Range of motion was noted as not otherwise limited by weakness, incoordination, fatigue, or lack of endurance following three repetitions or motion or flares.  

The Veteran reported having been employed full-time as a teacher for the past 5-10 years.  His disability impacted his occupational activities in that it caused problems with lifting and carrying.  Effects on daily activities were reported as moderate effects on exercise and sports.  

At the April 2014 VA-authorized examination, the Veteran reported that his back condition had worsened since his in-service injury.  He described being unable to sleep at night due to pain and that when he lays down pain will wake him up at night, causing him anxiety.  The Veteran also reported that he is unable to control his bladder and that he gets a burning sensation in his back, calf, and bottom of his foot.  The Veteran described flare-ups during which he is unable to get out of bed due to pain, is unable to stand or sit and his legs become weak.  His back starts to burn causing numbness in his buttocks.  

Thoracolumbar spine range of motion measurements showed:  forward flexion to 50 degrees, with objective evidence of painful motion beginning at 50 degrees; extension to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral flexion to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; left lateral flexion to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; and left lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Functional impairment was noted as less movement than normal and pain on movement.  Weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing were not noted.  The Veteran did have localized tenderness or pain to palpitation of joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm of the back.  

Muscle strength testing showed normal hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Reflexes and sensory examination were normal.  Straight leg raising test was negative bilaterally, and there were no reported signs or symptoms due to radiculopathy.  The examiner reported no other neurologic abnormalities related to a thoracolumbar spine condition and reported that the Veteran does not have intervertebral disc syndrome.  The Veteran does not use assistive devices for locomotion.  The functional impact of the Veteran's back condition on his ability to work was noted as limited stooping and bending.  The examiner reported that there are contributing factors of weakness, fatigability, incoordination, or pain during flare-ups but no additional limitation of functional ability of thoracolumbar spine during flare-ups or on repeated use over time.   

The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease does not approximate the criteria for a rating higher than 10 percent prior to April 24, 2014, or higher than 20 percent thereafter.  Prior to April 24, 2014, the Veteran's thoracolumbar disability did not result in forward flexion of 60 degrees or less.  Although the July 2008 VA examination showed pain on forward flexion beginning at 60 degrees, the Veteran was nonetheless able to flex to 90 degrees, and painful motion, in and of itself, does not constitute limited motion.  Mitchell, 25 Vet. App. at 38.  Notably, the July 2008 examination also reported no flare-ups and no additional loss of motion on repetitive use.  Similarly, although the June 2010 VA examination addendum reported objective evidence of pain on active range of motion without specifying where in the range of motion pain began, the Veteran was able to achieve flexion to 80 degrees and the examiner noted no additional limitations after three repetitions of range of motion and range of motion was noted as not otherwise limited by weakness, incoordination, fatigue, or lack of endurance following three repetitions and during flares.  

Prior to April 24, 2014, the Veteran's thoracolumbar disability did not result in combined range of motion of 120 degrees or less.  Although the July 2008 VA examination only recorded thoracolumbar flexion and extension, based on the July 2009 examination showing a combined range of motion of 230 degrees, the June 2010 addendum report showing a combined range of motion of 210 degrees, and the treatment reports from that period of time showing only mild or end-of-range motion loss, the Board finds that a rating in excess of 10 percent based on combined range of motion loss is not warranted.  

A 20 percent rating based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is also not warranted.  Although May and October 2004 VA treatment records note a straightening of the lumbar spine with a loss of lordosis, there is no indication that any abnormal spinal contour is due to muscle spasm or guarding.  The Veteran has never been observed as exhibiting muscle spasm or guarding; to the contrary, in the July 2008 VA examination report, the examiner noted that the muscles of the spine exhibited no spasm or guarding.  

The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease does not approximate the criteria for a rating higher than 20 percent on and after April 24, 2014, i.e., forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis of the thoracolumbar spine.  The April 24, 2014, VA-authorized examination showed forward flexion to 50 degrees.  The Veteran has never been shown to exhibit forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis of the thoracolumbar spine. 

Although the Veteran reported at the July 2009 VA examination that he experiences flare-ups characterized by increased pain and at the April 2014 VA-authorized examination that he suffers from flare-ups during which he is unable to get out of bed due to pain, is unable to stand or sit, his legs become weak, and his back burns causing numbness in his buttocks, the Board finds that a higher rating based on flare-ups is not warranted.  First, although the April 2014 examination report does not record the frequency of flare-ups, review of VA treatment records indicates that reported flare-ups occur infrequently, most recently in May 2013, and an occasional need to stay in bed due to pain is not unexpected for claimant in receipt of a 20 percent rating for a spinal disability.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Additionally, the April 2014 examiner noted that although there are contributing factors of weakness, fatigability, incoordination, or pain during flare-ups, there is no additional limitation of functional ability of the thoracolumbar spine during flare-ups or after repeated use over time.  Although the Veteran is competent to report his symptoms, including increased symptoms during flare-ups, the Board finds the examination findings of the trained health care professional who conducted the April 2014 examination to be of greater probative weight in this regard. 

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Veteran has not been diagnosed with IVDS, and even if the Formula applied, the Veteran has not suffered from incapacitating episodes, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, let alone incapacitating episodes having a total duration of at least 4 weeks, as is required for a rating in excess of 20 percent.  Even if the May 2010 VA advice could be considered physician prescribed bed rest, the Veteran was specifically advised that bed rest should only be used for as long as needed to control pain, normally no more than a day or two.  Therefore, a schedular rating in excess of 20 percent is not warranted. 

Consideration of whether referral for extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.  

Recently, the United States Court of Appeals for the Federal Circuit clarified that 38 C.F.R. § 3.321(b)(1), in addition to allowing referral for extra-schedular evaluation based on an individual disability, also allows for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, No. 2013-7104, 2014 WL 3844196, at *3 (Fed. Cir. Aug. 6, 2014).  

In addition to lumbar spine degenerative disc disease, the Veteran is also service-connected for a minimal right varicocele (claimed as scrotum pain) and tinnitus.  As of October 21, 2013, he was in receipt of a combined rating of 40 percent.  First, unlike the Veteran in Johnson, who filed a claim for increased disability ratings for all of his service-connected disabilities, the instant appeal only concerns the rating for one of the Veteran's service-connected disabilities.  Therefore, the Veteran has arguably not raised the issue of entitlement to an extra-schedular rating based on the combined effects of his service-connected disabilities.  Even assuming that the Veteran has raised this issue, for the reasons described below, the Board finds that referral for extraschedular consideration is not warranted based on the evidence of record, whether based on lumbar degenerative disc disease alone or on the combined effects of the Veteran's service-connected disabilities.  

Even assuming that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology, his disability picture does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  April 2014 VA-authorized examinations show that the Veteran's male reproductive system condition does not impact his ability to work; his tinnitus was described as keeping him awake at night, being distracting during the day, affecting his concentration as he goes about his daily activities, and making it hard to focus and pay attention; the impact of his thoracolumbar spine condition on his ability to work was reported as limited stooping and bending.  Additionally, the Veteran reported at the July 2009 VA examination that he had missed work and that he usually took sick leave and had not had a physician's order.  Although the Veteran reported at the July 2008 VA examination that his back condition had a significant effect on his usual occupation in that he was assigned different duties, the Veteran remained employed, as demonstrated by the June 2010 VA addendum opinion in which the Veteran reported having been employed fulltime as a teacher for 5 to 10 years.  VA treatment records show that the Veteran lost his job around June 2012.  See July 2012 mental health note; November 2013 VA treatment record.  However, the Veteran has not argued, and the record does not otherwise indicate, that his job loss was related to his service-connected disabilities.  

The Board finds that the Veteran's service-connected disabilities, whether considered together or considering only his lumbar disability, have not resulted in "marked interference with employment."  As noted above, the degrees of disability assigned on a schedular basis are considered adequate to compensate for "considerable loss of working time" from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that difficulty concentrating, limited stooping and bending, and having to use sick leave, but not so often that it requires a physician's order, is more consistent with "considerable loss of working time" as contemplated by the Veteran's disability ratings.  The Veteran has not been hospitalized for his disabilities during the appeal period, and review of the claims file reveals no other factors similar in kind or degree to frequent hospitalization or marked interference with employment.  

The Board has also considered whether the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities . . ."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported and the evidence does not otherwise reflect that he experienced substantial difficulties while employed due to a service-connected disability, that he retired due to any service-connected disability, or that he was prevented from securing and following gainful employment due to any such disability. As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.  If the Veteran desires to claim that he is unemployable due to service-connected disabilities, he or his representative should file this claim with specificity at the RO.  

Because the preponderance of the evidence is against awarding higher ratings for degenerative disc disease of the lumbar spine during any period on appeal, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 24, 2014, and a rating in excess of 20 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


